Citation Nr: 1605179	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for cold injury to the feet, ears, and nose.

3.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009.

4.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity (RLE) radiculopathy.

5.  Entitlement to an initial evaluation in excess of 50 percent prior to June 24, 2015 and in excess of 70 therefrom for post traumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome (PFS) of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).
8.  Entitlement to an initial compensable evaluation for headaches.

9.  Entitlement to an extension beyond September 30, 2009 for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence following surgery for the service-connected lumbar spine disability.

10.  Whether the November 24, 2004 rating decision (underlying the RO's non-issuance of a Statement of the Case (SOC)) contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Board remanded the claims for service connection for erectile dysfunction, an extension beyond September 30, 2009 for a temporary total rating, entitlement to an evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009, and a total disability rating based on individual unemployability (TDIU).  While in remand status, the originating agency granted the Veteran's TDIU claim.  See Rating Decision (September 2015).  As the award represents a full grant of the benefit sought on appeal, the TDIU claim is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also, while in remand status, the Veteran perfected an appeal as to additional issues that have been merged with this appeal and are captioned with the prior issues on appeal.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The Veteran's attorney has submitted a motion for revision based on CUE in a June 2001 rating decision (the attorney argues that the RO committed CUE because the May 2001 VA examination report supported a finding for an evaluation in excess of 10 percent at that time).  See Third Party Correspondence (November 21, 2012).  This matter, while raised by the record has not been adjudicated by the AOJ in the first instance and, therefore is REFFERRED to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  ED is not shown in service or etiologically related to service; and ED is not proximately due to or aggravated by service-connected disability.

2.  Residuals of cold injury to the feet, nose, and ears are not shown at any time during this appeal.

3.  From October 1, 2009, the Veteran's lumbar spine disability has not been manifested by symptoms that more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine; forward flexion of the thoracolumbar spine is 30 degrees or less, but there is no unfavorable ankylosis of the entire thoracolumbar spine.

4.  RLE radiculopathy is manifested by no more than moderate impairment of the sciatic nerve.

5.  Prior to June 24, 2015, the evidence does not more nearly approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; and from June 24, 2015, the evidence does not more nearly reflects total occupational and social impairment due to PTSD symptoms.

6.  Right knee PFS is not more nearly manifested by ankylosis, recurrent subluxation or lateral instability, episodes of "locking," pain, and joint effusion, flexion limited to 30 degrees, extension limited to 15 degrees, tibia/fibula impairment, or genu recurvatum.

7.  GERD is not manifested by dysphagia, or substernal or arm or shoulder pain, and is not productive of "considerable impairment of health."

8.  Headaches are manifested by symptoms that do not more nearly approximate characteristic prostrating attacks averaging one in 2 months over the last several months.

9.  A February 2010 rating decision assigned a temporary total disability evaluation from June 12, 2009 to August 1, 2009, which was extended to September 30, 2009 in a June 2013 rating decision based on the need for convalescence following lumbar spine surgery; from September 30, 2009, post-operative residuals of the Veteran's of surgery were not more nearly manifested by incompletely healed surgical wounds, requirement for home confinement or non-weightbearing, or immobilization by cast.

10.  There is no undebatable error of fact or law in the November 24, 2004 rating decision that assigned a 20 percent evaluation for lumbar spine disability or the December 2004 RO determination that the Veteran's notice of disagreement had been withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for residuals of cold injury to the feet, ears, and nose are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2015).

4.  The criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial rating in excess of 50 percent for PTSD prior to June 24, 2015, and in excess of 70 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5023, 5256-63 (2015).

7.  The criteria for an evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).

8.  The criteria for a compensable evaluation for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

9.  The criteria for an extension of a temporary total disability rating beyond September 30, 2009 for lumbar spine surgery necessitating convalescence are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2015).

10.  The November 2004 rating decision and the December 2004 notice letter do not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 20.204(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 he Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Here, VA satisfied its duty to notify and assist the Veteran.  VA provided a VCAA notice letters to the Veteran, prior to the rating decisions on appeal.  With respect to the lumbar spine, the AOJ sent to the Veteran VCAA letters dated in May 2009 and January 2010.  In regards to the remaining claims for increase (PTSD, RLE radiculopathy, GERD, right knee PFS, and headaches), the Board observes that these claims arise from the Veteran's disagreement with initial disability evaluation following the grant of service connection-these are downstream matters.  In such cases, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs), and all other relevant medical records to include records from the Social Security Administration (SSA).  These records have been associated with the record.  VA afforded the Veteran appropriate VA examinations.  The reports of examination describe the disabilities in sufficient detail so that the Board's "evaluation of the claimed disabilities will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The requested actions were completed, to include obtaining SSA records, obtaining a VA medical opinion on ED, and readjudicating the claims.

Lastly, the Board notes that the VCAA is not applicable to motions alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  See also Russell v. Principi, 3 Vet. App. 310 (1992) (Motions for revision based on CUE are legal challenges and do not involve the submission of additional evidence because any finding of CUE must be based on the record and law that existed at the time of the rating decision in question).

Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the Veteran's private attorney has submitted extensive correspondence in regard to the claims on appeal.  While he has provided text from and citations to statutes, regulations, and case law, noting that VA is bound by these, he has not provided any significant argument on why the Veteran meets the criteria for service connection or an evaluation greater than assigned, or specifically any duty VA has failed to meet.  See VA Form 9 (September 17, 2015); Notice of Disagreement (January 15, 2014); Third Party Correspondence (November 19, 2013); VA Form 9 (November 19, 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).


III.  Claims for Service Connection

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in these matters.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

A.  Erectile Dysfunction (ED)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for ED.  ED is not shown in service, and it not etiologically related service; also ED is not proximately due to or aggravated by service connected disability.

STRs, including an October 2000 separation examination, show no complaints or findings for ED.  Reports of VA examination dated in May 2001 and September 2003 reflect no complaints or findings for ED.  The Veteran did not report ED on his original VA compensation application in February 2001 or on his claim increased benefits in June 2003.  ED is first documented many years after service separation in 2007.  A VA outpatient treatment note dated January 24, 2007 reflects complaints of ED since September 2006, after beginning Lisinopril for hypertension.  In January 2007, Lisinopril was discontinued and a March 2007 VA treatment note reflects that ED had improved.  VA treatment note dated in June 2007 and report of VA spine examination dated in December 2007 reflects that the Veteran denied ED, but a VA treatment note dated five days later shows that the Veteran discussed ED and decreased sexual interest.  A June 2008 VA treatment note reflects a history of ED secondary to Lisinopril.  Report of VA examination dated in December 2007 reflects that the Veteran denied ED.  The evidence shows that ED was not incurred in service.

The Board has considered the Veteran's theory that he had ED secondary to service connected disability, and specifically low back disorder.  The Board acknowledges that report of VA examination dated in August 2009 reflects a diagnosis of intervertebral disc syndrome with "residual erectile dysfunction."  While this diagnosis suggests a link between ED and the Veteran's low back disorder, the Board finds that this opinion has diminished probative value because the medical provider gave no explanation for his conclusion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Here, the Board assigns greater probative value to report of VA examination dated in October 2013, which reflects that the Veteran does not have ED.  This report of examination and medical opinion are more probative than the favorable opinion because the examiner provided a rationale for his conclusion.  The October 2013 VA examination report shows that the Veteran reported "having normal erections with occasional inability to maintain erections" because of distraction due to pain caused by the back and knees.  The examiner explained that the Veteran's loss of erection due to pain is not actually ED but is instead a normal response to pain.

The Board further assigns greater probative value to a July 2015 VA medical opinion, which reflects that the Veteran history of ED appeared linked to his use of anti-hypertensive medication and that his medical history revealed that he had several risk factors for ED unrelated to service-connected disability.  Specifically, the opinion reflects that:

None of the veteran's service connected conditions have caused his erectile dysfunction.  The veteran notes that it started intermittently and became worse when treated with blood pressure medication.  At the time it began, the veteran had numerous risk factors or contributing causes including smoking for many years (and current smoking he reports), overweight condition, and hypertension.  He agrees that the medications for his blood pressure have worsened the erectile dysfunction although some have been worse in this regard than others.  He was seen by his VA primary care provider on 1/24/07 and mentioned symptoms of erectile dysfunction and at that time reported "after starting that medication (lisinopril for HTN), he began to have these problems...he states that if he forgets to take the medication, he does not have the problem with erections..."  He currently has obstructive sleep apnea, an additional risk factor.  The veteran's service connected pain conditions do not cause a "permanent worsening" of erectile dysfunction as there is no physiologic cause for that type of permanent change to occur from pain elsewhere in the body.  For these reasons, in my opinion the veteran's erectile dysfunction is not due to or aggravated by his service connected disabilities.

In summary, the neither the lay nor the medical evidence reflects ED in service, but rather suggests onset of symptoms post service due to anti-hypertensive medication, which resolved with discontinuance of that medication.  Although the Veteran believes he had ED, the medical evidence shows he does not have ED and that loss of erection due to pain is not ED because the Veteran can actually achieve an erection.  Moreover, the medical evidence shows that ED is not proximately due to or aggravated by service-connected disability.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Clearly, the Veteran is competent to report that he has loss of erection with pain from his back and/or knees.  However, the evidence shows that this is not erectile dysfunction but rather a normal response to pain.  Moreover, to the extent that he reports that he has an erectile disorder proximately due to or aggravated by service connected disability, the Board finds that his opinion is less persuasive than the negative VA medical opinions as he has no medical training.  The October 2013 and July 2015 VA medical opinions are more probative than the Veteran's medical opinion as they were prepared by a skilled, trained and neutral medical professional after review of the relevant medical evidence, obtaining a medical history, and in-person examination of the Veteran.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.

B.  Cold Injury

The Veteran requested service connection for residuals of cold injury in November 2012.  See VA Form 21-4138 (November 20, 2012).  He reported extreme cold exposure during his service in Bosnia between 1996 and 1997, and that his feet had numbness from the cold and "stinging sensations" on warming.  He stated that he had cold injury of the feet, ears, and nose.  The Veteran reported that since his cold exposure in service he has had cold sensitivity.  Id.  In support of his claim, the Veteran submitted web-based evidence showing record cold temperatures in Bosnia.  See Correspondence (November 20, 2012).

Having carefully reviewed all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of cold injury to the feet, ears and nose.

STRs, to include report of separation examination dated in October 2000, show no complaints or findings for cold injury.

Report of VA examination dated in 2001 shows no complaints or findings suggestive of cold injury.

Report of VA examination dated in October 2013 reflects that the Veteran complained of his toes feeling cold all the time and that this started several years ago.  The Veteran complained of "cold sensitivity" of the right and left foot.  The examiner opined that the Veteran's claimed condition was less likely not incurred in service or related to in-service injury or event (such as extreme cold exposure) because the reported symptoms and the examination findings are not consistent with a cold injury.  The examiner noted that his symptoms are due to a combination of his beta blocker medication taken for hypertension, hypertension itself, and his being a long-term smoker.  By history, the Veteran reported that, currently, "I've cut down to a little less than one pack a day."  The examiner explained that "All of these affect the vasculature particularly in the distal areas like the toes and cause these symptoms."  The examiner referenced a March 23, 2007 VA medical note, which reflects "He also states to me that his feet get cold at times and he has noticed that since he started the beta blocker."  The examiner reviewed the records and noted that records prior to March 2007 showed no complaints of cold sensitivity to include STRs dated in October 2000 and report of VA examination dated in May 2001.

An addendum dated in November 2013 noted that the Veteran had complaints of cold sensitivity involving the ears and nose as well.  The Veteran complained of needing to wear a stocking hat over his ears when he is out in the cold weather due to the cold sensitivity of his ears; he denied other symptoms of the nose and ears.  By history, he noted cold sensitivity while serving in Bosnia in the cold temperatures.  The examiner noted that the Veteran denied "any history of cold injury to the nose or ears" and treatment for cold injury to the nose or ears.  The examiner found that "There is no cold injury diagnosed based on absence of significant symptoms, alternative explanations for the mild symptoms he does have, medical records review, and physical exam."  The examiner explained that a review of the medical history and records showed no symptoms or findings for cold injury residuals of the ears or nose in service or post service, noting the absence of symptoms and findings in May 2001.  The examiner further explained that the Veteran's symptoms "are common in people" and is not of the severity that it would be considered a "condition."  Also, the examiner stated physical examination showed no signs of cold injury, whereas the Veteran's medical history for use of beta blockers and smoking habit were noted to be a contributing factor for his reported symptoms.  The examiner explained that beta blocker medication is known to cause coldness of the distal exposed parts of the skin as one of the most commons side effects, and that chronic and ongoing smoking is an additional cause of cold sensitivity.

On balance, the more persuasive evidence of record shows that he Veteran does not have residuals of cold injury to the feet, ears, and/or nose.  The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  In this regard, the Board accepts that he had exposure to extremely cold temperatures in service while stationed in Bosnia and that he currently has cold sensitivity.  However, the Board finds that the Veteran is not competent to diagnose himself with residuals of cold injury as he lacks any medical expertise.  To the extent that the Veteran has cold sensitivity of the feet, ears, and nose, the more persuasive evidence in this matter reflects that this is not a "condition" worthy of any diagnosis.  Notwithstanding, even assuming it were a disability within the meaning of the applicable legislation, the Veteran's "cold sensitivity" has been related to medication for hypertension, hypertension itself, and ongoing or long-standing smoking-and not his period of service, to include cold exposure in service.

The Board finds that the Veteran's statements and submissions have diminished probative value as he is not competent to diagnose his symptoms as residuals of cold injury, or to attribute his symptoms to his cold exposure in service.  See Jandreau, supra.  The Board assigns greater probative value to the 2013 VA examination findings and medical opinion, which reflect no signs, symptoms, or findings consistent with residuals of cold injury.  This evidence is more probative that the Veteran's uncorroborated theory of entitlement as it was prepared by a skilled, trained and neutral medical professional after examination of the Veteran, obtaining a medical history from the Veteran, and review of the pertinent medical records.  Furthermore, the VA examiner supported his conclusions with an analysis that is adequate for the Board to consider and weigh against the record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

In view of the above, the Board finds that residuals of cold injury to the feet, ears, and nose are not shown.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328   (1997).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.

IV.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


A.  Lumbar Spine Disability

The Veteran seeks an evaluation in excess of 40 percent from October 1, 2009.  He reported in May 2009 that his back condition had worsened and noted he may need back surgery. See VA Form 21-4138 (May 6, 2009).

Correspondence from the Veteran's attorney dated in February 2014 reflects that:

Vet is unable to walk, sit, or stand for a long period of time due to his lower back, hips, and all service connected conditions.  He has been on morphine for about two weeks, prescribed by the VAMC in Kirksville, MO.

See Third Party Correspondence (February 12, 2014).

The Veteran's attorney later reported, in March 2014, that the Veteran could not ambulate due to his morphine treatment.  See Third Party Correspondence (March 20, 2014).

      1.  Schedular Criteria

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula. Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).

The General Rating Formula provides a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

      2.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent from October 1, 2009.  Neither the lay nor the medical evidence more nearly reflects unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.7 (2015).

Reports of VA examinations conducted between 2009 and 2015, along with VA treatment records dated since September 2009, show no ankylosis, favorable or otherwise, of the entire thoracolumbar spine.  The record shows that the Veteran's lumbar spine disability is primarily manifested by pain with lower extremity radiculopathy.  It is noted that his radiculopathy is separately rated and discussed below.

Although there is evidence of record showing that the Veteran has thoracolumbar motion that is restricted to 30 degrees or less, there is no indication that his symptoms are the equivalent of unfavorable ankylosis of the entire thoracolumbar spine in the absence of complaints or findings for difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Also, recent VA treatment records show that, in May 2014, the Veteran could forward bend to 60 degrees.  VA treatment records dated in 2014 and 2015 show that the Veteran was fully able to attend to the activities of daily living and performed light household work.

The Board accepts that the Veteran has functional loss to include less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the criteria for a higher evaluation are not met at any time during this appeal.  In order to warrant a higher evaluation, there must be the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision.  Although the record shows that the Veteran has intervertebral disc syndrome, the record does not reflect that the Veteran has had any incapacitating episodes related to this disability as is required for a rating under this criteria.  It is noted that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Additionally, the record shows no separately ratable neurological symptoms other than RLE radiculopathy, addressed below.

Accordingly, the weight of evidence, lay and medical, is against the claim for increase.  Also, there is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

B.  RLE Radiculopathy.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for RLE radiculopathy.  Neither the lay nor the medical evidence more nearly approximates findings consistent with moderately severe incomplete paralysis.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

Under Diagnostic Code 8520, paralysis of the sciatic nerve, 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A November 2009 VA treatment note reflects an assessment for lumbar radiculopathy, status post spinal decompression, with continued leg pain, paraesthesia-treated with Gabapentin.  It was noted that he worked with a 25 pound work weight restriction.

Report of VA examination dated in October 2013 reflects RLE radiculopathy manifested by intermittent pain (usually dull) of moderate severity.  There was no constant pain (excruciating at times), paresthesias/dysesthesias, or numbness of the RLE.  Also, there was no muscle atrophy.  Deep tendon reflexes were normal.

Report of VA examination dated in July 2015 reflects history and complaints of intermittent radiculopathy on the right.  Muscle strength was normal (5/5).  Reflexes (deep tendon) were normal (2+).  Sensory exam was normal.  Straight leg raising test was normal.  The examiner found right lower extremity radiculopathy.  The examiner specifically considered the location and severity.  He indicated that that were no symptoms of "constant pain" or "numbness" of the right lower extremity.  He indicated that there was "mild" intermittent pain and "mild" paresthesias/dysesthesias involving the sciatic nerve.  The Veteran reported that he drives-it took him 90 minutes to drive to the examination and he stopped 2-3 times to get out and stretch.  He reported that he tries to "walk around the yard a bit, get a little exercise, may work in flower beds" but that "physical activity just kills me."

The evidence shows no more than moderate impairment during this appeal period. The record shows mild symptoms of intermittent pain and paresthesias/dysesthesias, but no constant pain or numbness.  Significantly, the examiner characterized the severity as mild.

While the Veteran is competent to report that his disability is worse than presently evaluated, neither the lay nor the medical evidence shows that the disability more nearly approximates the criteria for the next higher evaluation at any time during this appeal.  Whether a disability meets the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above. The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of disability.  Here, the medical evidence does not more nearly reflect moderately severe incomplete paralysis of the involved nerve.

Also, the Board finds that a higher disability evaluation is not warranted under any other potentially applicable provision of the rating schedule, and a higher rating is not available by changing the Diagnostic Code assigned for sciatic nerve involvement.  See 38 C.F.R. § .4.124a, Diagnostic Codes 8520-28, 8620-28, and 8720-28.  Also, a separate rating based on uncompensated joint or muscle is not warranted.  The record shows that musculoskeletal impairment of the spine and right knee are separately compensation; and there is no evidence of any muscles affected by the RLE nerve impairment.  See 38 C.F.R. §§ 4.71a, 4.73.

Accordingly, the claim is denied and there is no basis to stage the rating.  See Fenderson, supra.  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.

C.  PTSD

The Veteran seeks higher ratings for PTSD.  In a November 2013 rating decision, the RO granted service connection for PTSD, assigning a 50 percent disability evaluation.  In a September 2015 rating decision, a 70 percent evaluation was assigned for PTSD, effective from June 24, 2015.

      1.  Legal Criteria

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

      2.  Facts & Analysis

After careful review of the evidence, the Board finds that preponderance of the evidence is against an evaluation in excess of 50 percent prior to June 24, 2015 and in excess of 70 percent therefrom for PTSD.  Neither the lay nor medical evidence more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

VA treatment records dated in 2015 reflects that the Veteran denied depression, anxiety, and suicidal thoughts; these records show normal affect and mood, and appropriate judgment.

Report of VA examination dated in October 2013 reflects a diagnosis for PTSD as likely as not related to service (fear of hostile enemy activity).  Symptoms were described as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance.  It was noted that sleep disturbance was managed with medication.  The Veteran further reported  fatigue, reduced appetite, feelings of worthlessness, difficulty concentrating, psychomotor slowness, irritability (causing some marital conflict with arguments several times a week with yelling), and hypervigilance (reflected in overprotective behavior toward his family).  The Veteran reported doing yard work, but this is limited by reduced motivation.  He reported that he avoids shopping in part due to discomfort with crowds.  He reported talking to his mother 1-2 times a week and visits once a year; and he speaks with his siblings about every 2 months who live out of state.  The Veteran reported few friends and a past history of conflict with co-workers.  He stated that he had one close friend at work with whom he has limited interaction outside of work.  For leisure the Veteran likes to watch television, and work on home projects.  A Global Assessment of Functioning (GAF) score of 55 was assigned and impairment was characterized as severe.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

Report of VA examination dated in June 2015 reflects a diagnosis for PTSD that caused occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported a long-standing marriage with 2 children.  He stated he and his wife argued over money and sex-he noted that his back disorder interfered with intercourse and he stressed over his oldest child's serious medical problems.  The Veteran reported that he only drove to doctor appointments, he had no friends, and has not worked in years.  He reported distrust of people and overprotective behaviors towards his daughters.  He denied nearby family, and endorsed a desire to avoid others.  The examiner characterized the Veteran as having moderate to severe impairment of social functioning.  The examiner stated that there had been no change since the date of the previous examination.  Symptoms were described as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.

At no time during this appeal does the lay or the medical evidence more nearly shows that the Veteran's depression or anxiety is near-continuous or interferes with his ability to function independently, appropriately, and effectively.  Also, his other symptoms do not interfere with routine activities.  VA treatment records reflect no regular therapy or treatment although prescriptions for Trazadone are shown.

Prior to June 24, 2015, the frequency, severity, and duration of symptoms do not more nearly reflect the nature of those required for a 70 percent disability evaluation.  Although the Veteran had anxiety and depression, this did not interfere with his ability to function independently, appropriately, and effectively.  The Veteran worked full-time until February 2014, when he left his job due to physical disability.  SSA records show that the Veteran was unemployable due to physical disabilities.  See Medical Treatment Records - Furnished by SSA (October 3, 2014) including "SSA Disability Determination and Transmittal" (March 2014).  The October 2013 VA examination report shows that the Veteran was able to regularly interact with his immediate and extended family.  Although the Veteran had disturbances of mood and motivation, he attended work and his statements regarding work reflect interference primarily due to physical limitations.  Although the Veteran had work and marital conflicts due to irritability, there is no indication that there were periods of violence.  The Veteran did yard work.  His sleep disturbances were managed by medication.  While the Veteran expressed panic attacks and suicidal thoughts along with other symptoms on VA examination in 2013, neither the lay nor the medical evidence suggest that these symptoms are so severe and/or frequent as to more nearly approximate the next higher evaluation in the absence of any medical intervention or complaints reported to the Veteran's primary care provider by either the Veteran or his spouse.  Notably, a VA treatment note dated in June 2013 shows that the Veteran denied symptoms of PTSD related nightmares, avoidance of thoughts or reminders of PTSD event(s), constant guard/watchfulness/hyper-startle, and feelings of numbness or detachment from others/activities/surrounding.  See CAPRI (July 31, 2013).  The evidence shows that the Veteran has maintained a long-standing marriage albeit with difficulties and has genuine feelings and concerns for his children as demonstrated by his anxiety over his daughter's health.  Lastly, the GAF score assigned is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Here, the GAF score for 55 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers), which consistent with the current evaluation and does not more nearly reflect the symptoms required for the next higher evaluation.


Likewise, from June 24, 2015, total occupational and social impairment due to PTSD symptoms is not more nearly shown.  Although the Veteran reported suicidal thoughts, neither the lay nor the medical evidence shows that he is a persistent danger to himself.  Although the Veteran reported overprotective behavior towards his daughters and suspiciousness, these symptoms have not been characterized by the medical examinations as grossly inappropriate behavior.  There is no indication that any of the Veteran's symptoms have caused intermittent inability to perform activities of daily living.  The claims file include VA and private treatment records indicating that the Veteran attends his scheduled doctor appointment and is capable of providing necessary information to health care professionals to address his medical issues.  His mental disorder has not caused any gross impairment of thought processes or communication.

Weighing the evidence of record, the Board finds that the PTSD symptomatology does not more closely approximate the schedular criteria for an evaluation in excess of 50 percent prior to June 24, 2015 or in excess of 70 percent therefrom.

The Board notes that the Veteran is competent to report the frequency and duration of his PTSD symptoms.  Layno, supra.  Furthermore, the Board accepts that the Veteran's report of symptoms is credible.  Notwithstanding, the evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and capacity for adjustment during periods of remission does not approximate the criteria for an evaluation in excess of 50 percent prior to June 24, 2015 or in excess of 70 percent therefrom.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and medical evidence are highly probative.  However, although the Veteran may believe that he meets the criteria for the next higher disability ratings, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than assigned, as explained and discussed above.

Accordingly, the claim is denied.  As the Veteran's PTSD did not meet the criteria for a higher rating than assigned at any point during this appeal, further staging of this rating is not warranted.  See Fenderson, supra.  Also, as the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D. Patellofemoral Syndrome (PFS) of the Right Knee

A June 2010 rating decision granted service connection for PFS of the right knee, assigned a 10 percent disability evaluation under Diagnostic Code 5099-5023.  The Veteran seeks an initial evaluation in excess of 10 percent.

      1.  Legal Considerations & Schedular Criteria

The Veteran's right knee PFS has been evaluated analogously under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5023.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  However, the Court held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, Diagnostic Code 5099 represents an injury to the right knee, and Diagnostic Code 5023 represents myositis ossificans, which is, in turn, is evaluated as limited motion, as arthritis, under the affected body part.  The Board has analyzed the claim under the appropriate Diagnostic Codes, as noted below.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight subluxation or lateral instability is rated at 10 percent, moderate subluxation or lateral instability at 20 percent, and severe subluxation or lateral instability at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants no more than a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under Diagnostic Codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14 (2015).

Joint disabilities rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

      2.  Factual Background

The Veteran reported in April 2009 that his right knee pops, locks up, and throbs with prolonged standing.  He noted that he had been "living with the pain recently."  See VA Form 21-4138 (July 23, 2009).

Report of VA examination dated in April 2010 reflects complaints of right knee pain, stiffness, popping, and episodes of locking.  The Veteran further reported impairment with standing, sitting, laying down, and walking due to symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and inflammation.  The Veteran reported that he occasionally used a cane.  X-ray showed no arthritis, normal right knee.  Objectively, there was right knee tenderness, pain at rest, and guarding of movement along with crepitus.  Clinical findings were negative for clicks or snaps, grinding, instability, patellar/meniscal abnormality, abnormal tendons/bursae, or other knee abnormalities.  Range of motion is from 0 to 115 degrees with pain on motion.  Ankylosis was not shown.  There was additional pain on repetitive-use test, but no additional loss of motion.  No ankylosis was found.  It was noted that the Veteran was employed full-time in maintenance.

VA treatment note dated October 2012 shows normal muscle strength of the knee.

Report of VA examination dated in October 2013 reflects PFS of the right knee with complaints of pain with squatting and deep knee bends.  The Veteran denied current or recent treatment.  There were no flare-ups.  Objectively, right knee range of motion was from 0 to 140 degrees with no objective evidence of painful motion on extension or flexion.  There was no additional limitation of motion following repetitive-use testing.  The examiner identified functional loss as interference with squatting, deep knee bends, and repetitive climbing of stairs.  Clinical findings show no pain or tenderness to palpation.  Muscle strength was normal (5/5).  There was no instability or subluxation/dislocation.  There was no meniscal conditions/surgery or additional conditions (i.e. tibial and/or fibular impairment).  The Veteran did not use any assistive devices.  The examiner reported that the right knee disability did not impact the Veteran's ability to work.  The examiner noted that there was no objective evidence or documentation of loss of range of motion, pain, weakness, fatigability, or incoordination or when the knee is used repeatedly over a period of time.  Current imaging showed no degenerative or other changes.

SSA records dated in March 2014 reflect that the Veteran reported working 8 hours a day, 5 days a week performing many hours of walking, standing, and kneeling.  VA treatment records show no complaints or abnormal pathology of the right knee.

Report of VA examination dated in July 2015 reflects complaints of right knee stiffness and pain on most days.  The Veteran also reported that "it's still sore, it stiffens up when I'm sitting for too long, will pop and hurt when I go to get up.  If I leave it in one position too [long] it will feel stiff."  The Veteran denied recent treatment.  The examiner stated that the Veteran declined to perform range of motion testing due to excessive back pain.  The Veteran did not report flare-ups.  Functional loss was described by the Veteran as being unable to run or jump due to knee pain.  Objectively, there was localized tenderness/pain on palpation.  There was no evidence of pain with weight bearing; no evidence of crepitus; and no evidence of atrophy.  There were no objective findings for joint instability or recurrent effusion.  The Veteran used a cane constantly.  No other abnormal findings related to the knee were noted during exam.  The examiner found that there was no functional impairment of the right lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for arthritis.  The examiner indicated that the right knee disorder precluded the Veteran from occupational activities requiring "running or jumping or going up and down stairs regularly."

      3.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  The criteria for an evaluation in excess of 10 percent were not more nearly approximated at any point during the pendency of this appeal.  38 C.F.R. § 4.7; see also, Fenderson, supra.

In this case, the criteria for an evaluation in excess of 10 percent are not met under any potentially applicable provision of the schedule, and there is no basis to assign a separate rating.  The evidence shows no ankylosis, recurrent subluxation or lateral instability, episode of "locking," pain, and effusion into the joint, limitation of flexion or extension to a compensable degree, impairment of the tibia/fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  The Veteran's attorney has not identified any specific Diagnostic Code that he believes is applicable and would warrant either a higher or separate evaluation.

The Veteran has reported symptoms of giving way, instability and weakness.  The Veteran is competent to report his symptoms.  Layno, supra.  However, the Board finds that his report of these symptoms is not credible as it is not borne out by the medical evidence, which shows no joint instability, no muscle atrophy, and no loss of muscle strength.  Therefore, the Board assigns greater probative value to the medical findings as these were obtained by trained, neutral medical professional after examination of the Veteran.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 10 percent disability evaluation.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise addressed, the Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation under Diagnostic Code 5260, there must be the functional equivalent of flexion limited to 30 degrees, or more nearly approximating 30 degrees; or extension limited to 15 degrees, or more nearly approximating 15 degrees.  In this case, the record shows range of motion of 0 to 115 degrees at worst, which does not more nearly reflect flexion to 30 degrees or extension to 15 degrees.  The fact that the Veteran declined to perform range of motion testing at his most recent 2015 VA examination due to his back disorder does not ipso facto establish right knee limitation of motion beyond that contemplated by the currently assigned evaluation of 10 percent-to find otherwise would impermissible allow claimants to evade or abrogate the schedular criteria when predicated on range of motion findings.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned, as explained and discussed above

Accordingly, the claim is denied and there is no basis to stage the rating.  See Fenderson, supra.  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra


E.  GERD

The Veteran requested service connection for GERD in November 2012.  He stated that he had GERD due to the medications taken for service-connected low back disability and noted that GERD had been previously diagnosed on VA examination in May 2001.  See VA Form 21-4138 (November 20, 2012).  A November 2013 rating decision reflects that the RO granted service connection for GERD, assigning a 10 percent disability evaluation effective from November 20, 2012 under Diagnostic Code 7399-7346.  See Rating Decision - Narrative (November 13, 2013).  The Veteran's attorney subsequently submitted a notice of disagreement with that rating decision, but included no explanation or argument in support of the claim for an initial evaluation in excess of 10 percent.  See Notice of Disagreement (January 15, 2014).

GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20  (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent; and with two or more of the symptoms for the 30 percent evaluation of less severity a 10 percent evaluation is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for GERD.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7 (2015).  During the appeal period of this claim, there are no complaints or findings for dysphagia, or substernal or arm or shoulder pain, or that GERD caused "considerable impairment of health."

Report of VA examination dated in October 2013 reflects GERD manifested by symptoms of pyrosis (heartburn) and reflux at night, treated with continuous medication (Omeprazole).  The Veteran reported symptoms about once a week on average with treatment.  Clinical findings were negative for esophageal stricture, spasm and diverticular; there were no other pertinent findings, complications, signs, or symptoms.  A blood test was performed, which showed no significant findings.  There was no indication of considerable impairment of health due to GERD and the examiner indicated that GERD did not impact the Veteran's occupational functioning.

Report of VA examination dated in July 2015 reflects history of GERD treated with Omeprazole.  The Veteran indicated that his medication worked most of the time and that symptoms occurred about once a week on average.  Symptoms included heartburn or waking up with an acid taste in his mouth at night.  The Veteran indicated that he may use Tums when needed.  The noted that the Veteran had signs and symptoms of pyrosis and reflux treated with continuous medication.  There were no other signs or symptoms of GERD to include esophageal stricture, spasm, or diverticula.  A blood test showed no abnormality.  The examiner stated that GERD did not impact the Veteran's ability to work.

The Board accepts that the Veteran is competent to report that his symptoms.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence more nearly reflects the criteria required for an evaluation in excess of 10 percent.  38 C.F.R. § 4.7.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent in the absence of complaints or findings for dysphagia, or substernal or arm or shoulder pain, or "considerable impairment of health" due to GERD.
The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, higher evaluations are not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology that meets any other criteria set out for the digestive system.  See generally 38 C.F.R. § 4.114.

Accordingly, the claim is denied.  There is no basis for a staged this rating.  See Fenderson, supra.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  See 38 U.S.C.A. § 5107; Gilbert, supra.

F.  Headache

The Veteran requested service connection for headaches secondary to cervical spine disability in November 2012.  He stated as follows:

I have headaches every day that last an average of 8 hours, and have an intensity of 5-6 on the pain scale of 1-10, with 10 being the very worst.  I use the Vicodin that I take for my other conditions and Motrin to bring them under control.  They do cause me to lose work from time to time.

See VA Form 21-4138 (November 20, 2012).

A November 2013 rating decision reflects that the RO granted service connection for headaches, assigning a 0 percent disability evaluation effective from November 20, 2012 under Diagnostic Code 8100.  See Rating Decision - Narrative (November 13, 2013).  The Veteran's attorney subsequently submitted a notice of disagreement with that rating decision, but included no explanation or argument in support of the claim for an initial compensable evaluation.  See Notice of Disagreement (January 15, 2014).

Diagnostic Code 8100 provides as follows: A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for headaches.  Neither the lay nor the medical evidence more nearly approximates the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in October 2013 reflects cervicogenic headaches, diagnosed in 2013.  The Veteran reported that he wakes each day with a "kind of upper neck and head pain" that "usually go away about an hour or so after he is up in the morning."  He reported that headaches may occur during the day (triggered by neck motion or pain) but it is not as intense.  The Veteran denied medication or treatment.  He reported typical head pain was less than 1 day duration.  The examiner noted that the Veteran did not have characteristic prostrating attacks of headache pain.

SSA record dated in March 2014 reflects a history of daily headaches present upon waking that resolve in about an hour of rising.  See Medical Treatment Records - Furnished by SSA (October 3, 2014).

Report of VA examination dated in July 2015 reflects in-person examination of the Veteran and review of the VA electronic claims file.  The examiner reported a diagnosis for headaches associated with degenerative disc disease of the cervical spine.  The Veteran denied any changes in his headache condition in recent years.  He reported headache "most days and they usually last 2-3 hours on average."  He stated that, during a more severe headache, he may have to lie down "but those are infrequent."  The Veteran's treatment plan does not include medication for headache.  Symptoms were described as headache pain, pulsating or throbbing, on both sides of head; lasting less than 1 day.  The examiner indicated that the Veteran did not have "characteristic prostrating attacks" of headache pain.  The Veteran's headache disability would impact his ability to work.  It was noted that he would miss work 1-2 times a month.  His condition was described as stable.

In summary, the Veteran does not report prostrating headaches; and the medical evidence does not show prostrating headaches.  The fact that the Veteran reports only infrequently that headaches require him to lay down suggests that his headaches are not prostrating on average one in 2 months over the last several months.  This, coupled with the medical evidence showing that the Veteran has headaches that are not prostrating on average one in 2 months over the last several months, weighs against the claim.

The Board accepts that the Veteran is competent to report his symptoms and treatment (or non-treatment).  See Layno, supra.  However, to the extent that the Veteran suggests that his headaches occur with a severity and frequency that meets the criteria for a compensable rating, the Board observes that he has not required medical intervention and the medical records, while noting that the Veteran has a headache disorder, are essentially silent for complaints of or treatment for headache.  The Board accepts that the Veteran has daily headaches, but believes that the more persuasive evidence of record shows that he does not have characteristic prostrating attacks averaging one in 2 months over the last several months.

The Board finds that the Veteran's statements concerning his symptoms' severity and frequency are highly probative.  The Board also finds that the reports of VA examination are highly probative as they were prepared by medical professionals after review of the Veteran's clinical history, obtaining a current history, and in-person examination.  However, as explained above, characteristic prostrating attacks averaging one in 2 months over the last several months is not more nearly approximated by the evidence of record.  Therefore, the preponderance of the evidence is against the claim for increase.

Accordingly, the claim is denied and there is no basis for a staged rating.  See Fenderson, supra.  There is no doubt to resolve.  Gilbert, supra.


G.  Extra-Schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities addressed herein are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.

V.  Extension of Temporary Total Rating

The Veteran seeks an extension of a temporary total disability rating beyond September 30, 2009 for lumbar spine surgery necessitating convalescence.

Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (Convalescence Ratings).

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In this case, the record shows that the Veteran underwent lumbar spine surgery on June 12, 2009.  The Veteran was released to go home that same day.  The RO assigned a temporary evaluation of 100 percent assigned effective June 12, 2009 based on this surgery necessitating convalescence.  See Rating Decision (February 2010).  The Veteran subsequently, in March 2010, submitted a notice of disagreement with that temporary total rating.  Thereafter, the RO granted an extension of the temporary total rating for the period from June 12, 2009 through September 30, 2009.  See Rating Decision (June 2013).  The Veteran's attorney argues that an extension of the temporary total evaluation is warranted beyond that date.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an extension of a temporary total disability evaluation beyond September 30, 2009 for post-operative residuals of the Veteran's surgery.  Neither the lay nor the medical evidence more nearly reflects that the Veteran's residuals of surgery were not more nearly manifested by incompletely healed surgical wounds, requirement for home confinement or non-weightbearing, or immobilization by cast.  38 C.F.R. §§ 4.7, 4.30.

The medical evidence shows that Veteran underwent surgery on June 12, 2009 described as interspinous process decompression of L5-S1 with interspinous fusion with LANX ASPEN, posterior arthrodesis, and insertion of exactech allograft.  A July 2009 follow-up note shows that the back was healing well after surgery and the stitches were removed.  The provider advised that the Veteran should return to the clinic as needed.  Private medical records associated with the procedure reflect that the surgery was performed without complications and that the Veteran's pain had significantly improved after surgery.  It was noted that the Veteran did well with physical therapy and released was released to home the same day as his surgery.
The Veteran's attorney argues that a total evaluation is warranted through November 12, 2009, because the Veteran continued to be under his surgeon's care until that time.  However, neither the lay nor the medical evidence more nearly shows that Veteran's residuals of surgery were not more nearly manifested by incompletely healed surgical wounds, requirement for home confinement or non-weightbearing, or immobilization by cast.  Notably, VA treatment records reflect that the Veteran is followed on a regular basis by his private physician (Dr. B) for his spine disorder; that the Veteran was originally expected to return to work on July 22, 2009; that the Veteran had returned to work with restrictions as of August 6, 2009; and that, as of September 10, 2009, the Veteran was permitted to work as tolerated without restrictions.  Lay statements submitted by the Veteran, a co-worker, and his spouse reflect that the he had back pain and difficulty working-noting lost time from work during the Veteran's period of convalescence only.

The purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim or TDIU claim.  Thus, to the extent that the Veteran and other lay evidence suggests that his back disability interfered with employment, this is not probative on whether met the 38 C.F.R. § 4.30 criteria for an extension of a temporary total disability evaluation.

As such, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total disability rating following lumbar spine surgery under 38 C.F.R. § 4.30 beyond September 30, 2009.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert supra.


VI.  CUE

The Veteran's attorney seeks an SOC on the matter of entitlement to an evaluation in excess of 20 percent for lumbar spine disability.  To this end, he asserts CUE in a November 24, 2004 rating decision.  The attorney did not represent the Veteran at the time of the 2004 rating decision.  In November 2012, the Veteran's attorney submitted a motion of CUE.  See Third Party Correspondence (November 21, 2012).

With regard to the November 24, 2004 rating decision, the attorney argues that the failure of the RO to issue a Statement of the Case is CUE because, although the RO awarded an increased 20 percent evaluation for lumbar spine disability, the RO erroneously stated to the Veteran that "All benefits claimed have been allowed" and considered the notice of disagreement to have been withdrawn unless "we hear from you within 60 days from the date of this letter."  The Veteran's attorney argued that the granted increase of benefits did not constitute a full grant of the benefits sought and, as such, the claim remains in appellate status (citing to AB v. Brown, 6 Vet.App. 35, 39 (1993).  In essence, this is a collateral attack on a prior final decision of the RO in order to establish an earlier effective for the award of a 40 percent evaluation for lumbar spine disability.

      1.  Legal Criteria

Generally, a rating decision becomes final if a timely notice of disagreement is not received and new and material evidence is not received within the appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156.  However, where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is shown where (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

      2.  Facts & Analysis

Historically, the RO received a claim for increase for lumbar spine disability in August 2003.  The RO sent to the Veteran a VCAA letter dated in August 2003.  The Veteran underwent a VA spine examination in September 2003.  The RO confirmed and continued the 10 percent disability rating in a January 2004 rating decision.  On January 29, 2004, VA received a notice of disagreement with that adverse determination.  In February 2004, the RO sent to the Veteran a letter explaining the "Post-Decision Review Process" and that the Veteran could elect either the "Decision Review Officer Process" or "Traditional Appeal Process."  The February 2004 letter clearly laid out the differences in each process.  With the Traditional Appeal Process, the letter indicated that "A VA staff member will check your file for completeness" and "The reviewer will then prepare a Statement of the Case (SOC) and send you a copy."  It was noted that the SOC would include instructions on how to file a substantive appeal with the Board.  With the "Decision Review Process," the letter indicated that a Decision Review Officer (DRO) would conduct a complete review of the record and "make a new decision."  It was noted that "You will be notified of the decision and your appeal rights."  The RO did not tell the Veteran that he would receive an SOC with the election of the DRO Process.

In March 2004, the RO received from the Veteran his notification that he elected the DRO Process.  In a March 31, 2004 letter sent to the Veteran, the RO again notified the Veteran of how the DRO review process works.

In a November 24, 2004 rating decision, pursuant to the DRO review process, a DRO awarded a 20 percent evaluation for lumbar spine disorder effective from June 9, 2003.

An informal conference report dated on November 24, 2004 between the DRO and the Veteran's representative at that time (Missouri Veterans Commission) reflects the DRO notified the Veteran's representative of the increased award and that this was a "substantial grant on NOD," and asked the representative to advise the RO if the Veteran was not satisfied with the award.  See Hearing Testimony (November 24, 2004).  Thereafter, the Veteran's representative notified the RO in a signed written statement that the "Veteran accepts the 20% rating as a complete grant of his NOD."  See VA Form 119 (November 24, 2004).

In December 2004, the RO formally notified the Veteran of the favorable decision and that his February 2004 NOD regarding his lumbar spine disorder was deemed to have been withdrawn unless "we hear from you within 60 days from the date of this letter."  This letter also notified the Veteran of "What You Should Do If You Disagree With Our Decision," including that he had one year form the date of this letter to appeal the decision and providing him with VA Form 4107 (Your Right to Appeal Our Decision).  Also, the letter provided the Veteran with a phone number he could call if had questions or needed assistance with this claim, and notified him that his representative had been sent a copy of the same letter.

The record shows no further correspondence from the Veteran until September 2009, when he filed a claim for increase.  At this time, he reported that his back condition had worsened in the last "few" years.  See VA Form 21-4138 (September 10, 2007).  There is no indication that he believed his 2004 claim was still pending on appeal, or that his condition has been improperly rated in 2004, or that he had not agreed to a withdrawal of his NOD in regard to that 2004 claim for increase.

The Board has carefully considered the motion for CUE and finds that the motion for revision has no legal merit.  While the 20 percent evaluation assigned in November 2004 did not constitute the highest possible schedular rating at that time as indicated by the Veteran's attorney, the record establishes that the Veteran withdrew his NOD on the matter of entitlement to a higher evaluation through his accredited representative at that time and, and thereby, accepted the 20 percent evaluation as satisfying his claim for increased benefits.   Notably, the Veteran's attorney has made no argument as to whether he believes that there was an invalid withdrawal of the Veteran's NOD.  Moreover, there is no undebatable error shown in regard to the November 2004 rating decision that assigned a 20 percent evaluation for lumbar spine disability or the December 2004 determination (and notification to the Veteran) that his NOD had been deemed withdrawn.  Furthermore, the Board essentially finds that the Veteran withdrew his appeal upon indicating his satisfaction with the increased evaluation, and his fully informed decision not to appeal the assigned 20 percent evaluation following the December 2004 notice letter.  See 38 C.F.R. § 20.204(c) (Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement).

The motion is dismissed.  As such, the Veteran and his attorney are not entitled to an SOC on the November 2004 rating decision granting a 20 percent evaluation for lumbar spine disability.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for cold injury to the feet, ears, and nose is denied.

An evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009 is denied.

An initial evaluation in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial evaluation in excess of 50 percent prior to June 24, 2015 and in excess of 70 therefrom for PTSD is denied.

An initial evaluation in excess of 10 percent for PFS of the right knee is denied.

An initial evaluation in excess of 10 percent for GERD is denied.

An initial compensable evaluation for headaches is denied.

An extension beyond September 30, 2009 for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence following surgery for the service-connected lumbar spine disability is denied.

The motion for CUE is dismissed.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


